Exhibit 10.2
HELIX ENERGY SOLUTIONS GROUP, INC.
2009 Long-Term Incentive Cash Plan
Award Letter

     
Award Recipient:
  [Name]
Target Award:
  [$Amount]
Award Term:
  5 years beginning on the Grant Date
Grant Date:
                                          ,                     

AWARD LETTER
The Compensation Committee (the “Committee”) of the Board of Directors of Helix
Energy Solutions Group, Inc., a Minnesota corporation (the “Company”), hereby
awards to you, effective as of the Grant Date set forth above, the opportunity
to earn a long-term cash incentive award for the award term set forth above (the
“Award Term”) under the 2009 Long-Term Incentive Cash Plan (the “Plan”).
1. Grant of Award. The Company hereby grants to the Award Recipient a cash
payment opportunity (the “Award”) based upon the Target Award listed above (the
“Target Award”), on the terms and conditions hereinafter set forth. This grant
is made pursuant to the terms of the Plan, which Plan, as amended from time to
time, is incorporated herein by reference and made a part of this Award Letter.
Capitalized terms not otherwise defined herein shall have the same meaning as in
the Plan.
2. Award Periods. The Award Recipient shall receive an Award based upon the
Target Award in accordance with the following schedule, provided that your
employment with the Company has not terminated prior to the applicable vesting
date:

      Vesting Date   Percentage of Target Award First Anniversary of Grant Date
  20% of Target Award Second Anniversary of Grant Date   Additional 20% of
Target Award Third Anniversary of Grant Date   Additional 20% of Target Award
Fourth Anniversary of Grant Date   Additional 20% of Target Award Fifth
Anniversary of Grant Date   Additional 20% of Target Award       Occurrence of a
Change in Control   100% of Target Award (or remaining
portion thereof)

 

 



--------------------------------------------------------------------------------



 



3. Amount of Award. Upon each Vesting Date, the Company shall make a cash
payment to you in an amount equal to the product of the Target Award multiplied
by the percentage of Target Award achieved based on the above table (the “Period
Award) and then multiplying the Period Award by the percentage change, positive
or negative, in the price of the Common Stock of the Company determined by
dividing the Average Price by $  _____  (the “Base Amount”). For purposes of
this Section 3, the Average Price shall be the average of the closing price of
Helix Common Stock for the thirty (30) trading days prior to the Vesting Date.
Notwithstanding anything to the contrary in this Section 3, in the event the
Average Price divided by the Base Amount is greater than 2.0, then it shall be
deemed to be 2.0 for purposes of determining the amount of the cash payment and
in the event such quotient is less than 0.5, then it shall be deemed to be 0.0
and the Award Recipient will receive no cash payment.
For example, if the Target Award is $1,000, the Period Award on the first
Vesting Date is $200 and the Base Amount is $10, then on the first Vesting Date
for each of the Average Prices set forth below, the Award Recipient shall
receive a cash payment in the amount set forth opposite such Average Price:

          Average Price   Cash Payment  
 
       
$60.00
  $ 400  
$20.00
  $ 400  
$15.00
  $ 300  
$10.00
  $ 200  
$7.50
  $ 150  
$5.00
  $ 100  
$4.98
  $ 0  

4. Termination of Employment. In the event that an Award Recipient’s employment
with the Company terminates, then, any and all outstanding Awards as to which
the Vesting Date has not yet occurred shall be deemed forfeited, shall
automatically be canceled and shall have no further force or effect.
5. Tax Withholding. The Company shall deduct from any distributions under any
Award any federal, state, or local taxes required by law to be withheld with
respect to such Award Recipient’s Award.
6 Governing Law. This Award Letter, shall be construed, administered and
governed in all respects under and by the applicable laws of the State of Texas,
excluding any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation to the substantive law of another
jurisdiction.
7. No Right to Awards or Continued Employment. Neither the Plan nor this Award
Letter is a contract between the Company and the Award Recipient. Neither the
Plan nor this Award Letter shall be held or construed as giving the Award
Recipient any right to be retained by the Company or any affiliate of the
Company.

 

 



--------------------------------------------------------------------------------



 



8. Non-Assignable and Non-Transferable. The Award may not be commuted, sold,
assigned, pledged, attached, mortgaged, alienated or otherwise transferred or
encumbered by the Award Recipient and any purported commutation, sale,
assignment, pledge, attachment, alienation, or encumbrance shall be void and
unenforceable against the Company and its affiliates.

              HELIX ENERGY SOLUTIONS GROUP, INC.
 
       
 
  By:    
 
       
 
  Name and    
 
  Title:    
 
       

Acknowledged and Agreed by Award Recipient:
AWARD RECIPIENT:

         
Signature:
       
 
 
 
   
 
       
Printed Name:
       
 
 
 
   

 

 